COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                             NO. 02-12-00446-CV

SOUTHLAKE ENERGY, INC.;                                         APPELLANTS
DAVID M. PENDARVIS; AND MARK
J. TIENERT
                                       V.

HARRY J. BUTLER, JR.; BUTLER                                      APPELLEES
INVESTMENT MANAGEMENT,
LLC; AND BRETT BUTLER

                                   ------------

          FROM THE 271ST DISTRICT COURT OF JACK COUNTY

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ------------

      Before the court is Appellees’ motion to dismiss this accelerated venue

appeal as moot. 2 Appellants filed their brief with this court in January 2013.


      1
      See Tex. R. App. P. 47.4.
      2
         See Tex. Civ. Prac. & Rem. Code Ann. § 15.003(b), (c) (West Supp.
2012) (permitting interlocutory appeal of venue decision involving multiple
plaintiffs but requiring that court of appeals issue judgment within 120 days
following filing of notice of appeal).
Later that month, upon Appellees’ agreed motion, we extended the deadline for

Appellees to file their appellate brief because the parties had scheduled

mediation in the case. By that same order, we also abated the appeal. The

court has extended the abatement three additional times because the parties had

advised the court that they had settled the case at mediation but needed

additional time to complete the necessary settlement documents and related

transfer documents. However, the court ordered on July 3, 2013, that Appellees

file their brief or a motion to dismiss no later than August 14, 2013, and we stated

that no further extensions would be granted. On August 14, 2013, Appellees

filed the instant motion to dismiss, which they have supported by an affidavit and

in which they ask that the court dismiss the appeal in light of the parties’

settlement. In short, Appellees contend that they have fully satisfied all of their

obligations under the confidential settlement agreement and that the appeal is

therefore moot. Appellees’ certificate of conference states that “Appellants were

not able to agree to the relief requested” in the motion to dismiss at the time it

was filed.

      Although the motion to dismiss has been on file for well more than the

minimum ten-day requirement under rule of appellate procedure 10.3(a),

Appellants have not filed a response with the court in opposition to dismissal.

See Tex. R. App. P. 10.3(a). Therefore, we grant the uncontroverted motion to




                                     2
dismiss and dismiss the appeal as moot. See Tex. R. App. P. 42.3(c). Costs of

this appeal shall be paid by the party incurring same. See Tex. R. App. P. 43.4.


                                                  PER CURIAM

PANEL: GARDNER, MCCOY, and MEIER, JJ.

DELIVERED: October 3, 2013




                                    3